 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel.: (415) 616-0466
     Fax: (415) 398-2820
 5   Email: sfinestone@fhlawllp.com
     Email: jhayes@fhlawllp.com
 6   Email: rwitthans@fhlawllp.com
 7   Attorneys for Michael G. Kasolas,
     Liquidating Trustee
 8

 9                       UNITED STATES BANKRUPTCY COURT

10                       NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12
      In re                                          Case No. 15-50801-MEH
13                                                   Chapter 11
14    ROBERT BROWER, SR.,
                                                     NOTICE OF ENTRY OF ORDER
15    Debtor.                                        GRANTING MOTION FOR
                                                     TURNOVER UNDER 11 U.S.C. §542(e)
16

17

18            PLEASE TAKE NOTICE THAT, on March 22, 2021, the Cout entered the

19   attached Order Granting Motion for Turnover Under 11 U.S.C. §542(e) (ECF 317).

20

21
      Dated March 22, 2021                         FINESTONE HAYES LLP
22

23                                                 Jennifer C. Hayes
                                                   Jennifer C. Hayes
24                                                 Attorneys for Michael G. Kasolas,
                                                   Liquidating Trustee
25

26

27

28
     NOTICE OF ENTRY OF ORDER                                                                    1/1

 Case: 15-50801      Doc# 318    Filed: 03/23/21    Entered: 03/23/21 13:13:41         Page 1 of 4
                                          Entered on Docket
                                          March 22, 2021
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA




                                       The following constitutes the order of the Court.
                                       Signed: March 22, 2021




                                        M. Elaine Hammond
                                        U.S. Bankruptcy Judge




Case: 15-50801   Doc# 318   Filed: 03/23/21   Entered: 03/23/21 13:13:41       Page 2 of 4
Case: 15-50801   Doc# 318   Filed: 03/23/21   Entered: 03/23/21 13:13:41   Page 3 of 4
Case: 15-50801   Doc# 318   Filed: 03/23/21   Entered: 03/23/21 13:13:41   Page 4 of 4
